Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
This is in response to an application/remarks made filed on 11/25/2020.
Claim 51-52 have been amended. 
Claims 1-50 were previously cancelled.
The independent Claims 51 has been amended to include the new limitations that is, “a controller coupled with the antenna to receive command signals from a host  have been fully considered and upon further consideration with a prior art search, a new ground(s) of rejection is made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 51, 55, 63, 71, 73 and 75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 6, 8-9 and 15-18 of co-pending Application No. 16/433,593.
Although the conflicting claims are not identical, they are not patentably distinct from each other because Claim 51, 63 and 71 are anticipated from the co-pending application claims 1-2, 8-9 and 15-16 and would have encompassed the claimed matter of instant application. For example, “an antenna” as recited in instant application is anticipated from “coils” of recited co-pending application.
This is a provisional nonstatutory double patenting rejection.
Present Application
16/385,088
Co-pending Application
16/433,593
51. An apparatus, comprising: a sensor; an antenna; and a controller coupled with the antenna to receive command signals from a host controller in response to execution of an application by the host controller; the controller to perform wireless charging via the antenna in response to the command signals, the command signals to activate wireless charging via the antenna based on input from the sensor, and to perform near field communications via the antenna in response to the command signals.
1. An apparatus comprising: coils; 5circuitry; and a module coupled with the coils and the circuitry to perform wireless charging via the coils in response to command signals, the module to couple with a near field communications (NFC) chip to perform near field communications via the coils in response to the command signals.
2. The apparatus of claim 1, a controller to receive command signals from a host in response to execution of an application by the host.
55. The apparatus of claim 52, the controller to receive a command signal from the host controller to use the antenna.
6. The apparatus of claim 1, the controller to receive a command signal from the host controller to use the coils for wireless charging or near field communications.

63. A system, comprising: a sensor; a display; a host controller coupled with the display to execute at least one application 
8. A system comprising: coils; circuitry; and a module coupled with the coils and the circuitry to perform wireless charging 

9. The system of claim 8, a controller to receive command signals from a host in response to execution of an application by the host.
71. An apparatus comprising: a near field communications (NFC) controller to communicatively couple with a host processor, the host processor to execute at least one application; and an NFC interface to couple the NFC controller with the host processor, the NFC controller to couple with an antenna to perform wireless charging with the antenna in response to input from a sensor to cause the at least one 

15. An apparatus comprising: a receiver; a near field communications (NFC) processor coupled with the receiver, the NFC processor to couple with coils to receive communications via the coils in response to command signals and to couple with a processor and an inductive charging interface to perform wireless charging via the coils in response to the command signals.

16. The apparatus of claim 15, the NFC processor to couple with a circuit board to communicate with a host processor, the host processor to execute an application to generate the command signals.
73. (New) The apparatus of claim 71, the NFC controller to associate the antenna with modes of the apparatus.
17. The apparatus of claim 15, the NFC processor to couple with a switch to associate the coils with modes.
75. The apparatus of claim 74, the NFC controller couple with the antenna via a switch to switch between coils of the more than one coil.
18. The apparatus of claim 17, the switch to switch between the coils in response to the command signals.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 51-78 are rejected under 35 U.S.C. 103 as being unpatentable over Stone et al. (US 2013/0043734 A1) in view of Maugars (US 2011/0136550 A1).

Regarding claim 51, Stone et al. teaches an apparatus, comprising; a sensor (detector 514, fig.5); an antenna (receive coil 518, fig.5); and a controller (processor signaling controller 516, fig.5) coupled with the antenna (refer fig.5 that shows connection between coil 518 and processor 516); the controller to perform wireless charging via the antenna (refer fig.2 that shows wireless charging via coil 518) in response to the command signals and to perform near field communications (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033]) via the antenna in response to the command signals (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil and performs wireless charging and communicating, para [0010, 0087], fig.2, 10)
Stone et al. fails to teach, the controller receives command signals from a host controller to activate wireless charging and perform near filed communications in response to execution of an application by the host controller.
Maugars teaches, the controller (controller 122 or processor 118/116 of charge pad 102 ) receives command signals from a host controller (processor 136 of the mobile device 104, fig.4) to activate wireless charging and perform near filed communications (refer para [0033] that discloses the mobile device 104 enables communications with the charge pad 102 to send a control command 112 to the charge pad 102 to initiate the wireless charge, also refer para [0053-0054, 0062]) in response to execution of an application by the host controller (refer para [0073-0078] that discloses the processor 136 capable of storing and/or executing program code use by or in connection with a computer or any instruction execution system, apparatus, or device).
It would have been obvious to one having ordinary skill in the art to modify the apparatus of Stone et al. to include the host mobile device that activates the coil for wireless transmission and for communication as taught by Maugars such that to provide a mobile device and a method for communication and wireless charging with a charge pad, such as to prevent potential damage to the mobile device and the charge pad caused by a lack of monitoring of the characteristic of the wireless charge in real-time (para 0009).

Regarding claim 52, Stone et al. in view of Maugars teaches the apparatus of claim 51. Stone et al. further teaches, comprising a host controller to execute at least (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil and performs wireless charging, para [0010], fig.2, 10)..
	
Regarding claim 53, Stone et al. in view of Maugars teaches the apparatus of claim 52. Stone et al. further teaches, comprising a display coupled with the host controller (refer fig.5 that shows charging device 550 coupled to a receiver 508, the charging device may include devices such as mobile phones, portable music players, laptop computers, tablet computers, computer peripheral devices, communication devices (e.g., Bluetooth devices), digital cameras, hearing aids (another medical devices), and the like, para [0043], display in an electronic device is an inherent characteristic).

Regarding claim 54, Stone et al. in view of Maugars teaches the apparatus of claim 53. Stone et al. further teaches, wherein the display comprises a touch screen (the charging device may include devices such as mobile phones, portable music players, laptop computers, tablet computers, computer peripheral devices, communication devices (e.g., Bluetooth devices), digital cameras, hearing aids (another medical devices), and the like, para [0043, 0064], the display and touch screen for electronic device is an inherent characteristics).

Regarding claim 55, Stone et al. in view of Maugars teaches the apparatus of claim 52. Stone et al. further teaches, the controller to receive a command signal from (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil, para [0010], fig.5-10).

Regarding claim 56, Stone et al. in view of Maugars teaches the apparatus of claim 52. Stone et al. further teaches, comprising a circuit board (receive circuitry 510, fig.5), the circuit board comprising the host controller and one or more sensors (refer fig.5).

Regarding claim 57, Stone et al. in view of Maugars teaches the apparatus of claim 52. Stone et al. further teaches, the controller to comprise an inductive charging interface and a near field communications interface (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033], refer fig.5-6D that shows receiving interface, para [0032-0033, 0049]).

Regarding claim 58, Stone et al. in view of Maugars teaches the apparatus of claim 51. Stone et al. further teaches, the antenna comprising more than one coil (refer fig.5-6D that shows multiples receiving coils), the controller to associate one or more of the coils with modes of the apparatus (refer fig.6A-D that selects charging coils based on DTBC 620 orientation).
 teaches the apparatus of claim 58. Stone et al. further teaches, the controller to switch from a first coil of the one or more of the coils to a second coil of the one or more coils based on power efficiency (whichever receive coil 650 or 660 is in closest proximity to the transmit coil 640 will have a higher induced voltage.  Accordingly, the rectifier associated with receiver coil 650 or 660 having the higher induced voltage may conduct into the regulator 760, para [0070], fig.7-10).

Regarding claim 60, Stone et al. in view of Maugars teaches the apparatus of claim 58. Stone et al. further teaches, the first coil to become inactive for power efficiency (refer fig.7-10 that discloses the selection of one of the receiving coils for wireless charging which implies while selection one coils the other remains inactive).

Regarding claim 61, Stone et al. in view of Maugars teaches the apparatus of claim 58. Stone et al. further teaches, the controller to comprise an interface circuit (refer fig.5-6D that shows receiving circuit with an interface), the interface circuit to comprise a switch to switch between coils of the more than one coil (Receive circuitry 510 may further include switching circuitry 512 for connecting receive coil 518 to the power conversion circuitry 506 or alternatively for disconnecting the power conversion circuitry 506, para [0046], refer fig.7-10 that discloses switching of receiving coils).
 teaches the apparatus of claim 51. Stone et al. further teaches, the controller to comprise a near field communications (NFC) module (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033]).

Regarding claim 63, Stone et al. teaches a system, comprising: a sensor (detector 514, fig.5); a display (refer fig. 6D that shows a device 620 with screen); a host controller (controller 410, fig.4); a second controller (processor signaling controller 516, fig.5) communicatively coupled with the host controller (refer fig.5 that shows connection between charging device and receiver circuitry comprising the processor signaling controller 516); and an antenna (receive coil 518, fig.5); the second controller (processor signaling controller 516, fig.5) to couple with the antenna to perform wireless charging (refer fig.5 that shows connection between coil 518 and processor 516 that performs wireless charging) with the antenna in response to accessing the second controller for wireless charging (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil, para [0010]) and to perform near field communications via the antenna in response to accessing the second controller for near field communications (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033]).
Stone et al. fails to teach, the controller receives command signals from a host controller to activate wireless charging and perform near filed communications in response to execution of an application by the host controller.
Maugars teaches, the controller (controller 122 or processor 118/116 of charge pad 102 ) receives command signals from a host controller (processor 136 of the mobile device 104, fig.4) to activate wireless charging and perform near filed communications (refer para [0033] that discloses the mobile device 104 enables communications with the charge pad 102 to send a control command 112 to the charge pad 102 to initiate the wireless charge, also refer para [0053-0054, 0062]) in response to execution of an application by the host controller (refer para [0073-0078] that discloses the processor 136 capable of storing and/or executing program code use by or in connection with a computer or any instruction execution system, apparatus, or device).
It would have been obvious to one having ordinary skill in the art to modify the apparatus of Stone et al. to include the host mobile device that activates the coil for wireless transmission and for communication as taught by Maugars such that to provide a mobile device and a method for communication and wireless charging with a charge pad, such as to prevent potential damage to the mobile device and the charge pad 

Regarding claim 64, Stone et al. in view of Maugars teaches the apparatus of claim 63. Stone et al. teaches, the second controller to comprise an inductive charging interface and a near field communications interface (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033], refer fig.5-6D that shows receiving interface, para [0032-0033, 0049]).

Regarding claim 65, Stone et al. in view of Maugars teaches the apparatus of claim 63. Stone et al. teaches, the antenna comprising more than one coil (refer fig.5-6D that shows multiples receiving coils), wherein the second controller to associate one or more of the coils with modes of the apparatus (refer fig.6A-D that selects charging coils based on DTBC 620 orientation).

Regarding claim 66, Stone et al. in view of Maugars teaches the apparatus of claim 65. Stone et al. teaches, the second controller to comprise an interface circuit (refer fig.5-6D that shows receiving circuit with an interface), the interface circuit to comprise a switch to switch between coils of the more than one coil (Receive circuitry 510 may further include switching circuitry 512 for connecting receive coil 518 to the power conversion circuitry 506 or alternatively for disconnecting the power conversion circuitry 506, para [0046], refer fig.7-10 that discloses switching of receiving coils).

	Regarding claim 67, Stone et al. in view of Maugars teaches the apparatus of claim 63. Stone et al. teaches, the second controller to comprise a near field communications (NFC) module (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033]).

	Regarding claim 68, Stone et al. in view of Maugars teaches the apparatus of claim 63. Stone et al. teaches, the second controller to receive a command signal from the host controller to use the antenna (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil, para [0010], fig.5-10).

	Regarding claim 69, Stone et al. in view of Maugars teaches the apparatus of claim 63. Stone et al. teaches, the circuit board (receive circuitry 510, fig.5), the circuit board comprising the host controller and one or more sensors (refer fig.5).
	
Regarding claim 70, Stone et al. in view of Maugars teaches the apparatus of claim 63. Stone et al. teaches, wherein the display comprises a touch screen (the charging device may include devices such as mobile phones, portable music players, laptop computers, tablet computers, computer peripheral devices, communication devices (e.g., Bluetooth devices), digital cameras, hearing aids (another medical devices), and the like, para [0043, 0064], the display and touch screen for electronic device is an inherent characteristics).

	Regarding claim 71, Stone et al. teaches an apparatus comprising;
a near field communications (NFC) controller (processor signaling controller 516, fig.5) to communicatively couple with a host processor (controller 410, fig.4), and 
an NFC interface (refer fig.5) to couple the NFC controller with the host processor (refer fig.5 that shows receiving circuitry coupled with device 550), 
the NFC controller (processor signaling controller 516, fig.5) to couple with an antenna (receive coil 518, fig.5) to perform wireless charging with the antenna (refer fig.5 that shows connection between coil 518 and processor 516 that performs wireless charging) in response to accessing the NFC controller for wireless charging (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil, para [0010]) and to perform near field communications via the antenna in response to accessing the NFC controller for near field communications (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033]).
Stone et al. fails to teach, the controller receives command signals from a host controller to activate wireless charging and perform near filed communications in response to execution of an application by the host controller.
Maugars teaches, the controller (controller 122 or processor 118/116 of charge pad 102 ) receives command signals from a host controller (processor 136 of the mobile device 104, fig.4) to activate wireless charging and perform near filed communications (refer para [0033] that discloses the mobile device 104 enables communications with the charge pad 102 to send a control command 112 to the charge pad 102 to initiate the wireless charge, also refer para [0053-0054, 0062]) in response to execution of an application by the host controller (refer para [0073-0078] that discloses the processor 136 capable of storing and/or executing program code use by or in connection with a computer or any instruction execution system, apparatus, or device).
It would have been obvious to one having ordinary skill in the art to modify the apparatus of Stone et al. to include the host mobile device that activates the coil for wireless transmission and for communication as taught by Maugars such that to provide a mobile device and a method for communication and wireless charging with a charge pad, such as to prevent potential damage to the mobile device and the charge pad caused by a lack of monitoring of the characteristic of the wireless charge in real-time (para 0009).

Regarding claim 72, Stone et al. in view of Maugars teaches the apparatus of claim 71. Stone et al. teaches, further comprising the antenna (receive coil 518, fig.5).

	Regarding claim 73, Stone et al. in view of Maugars teaches the apparatus of claim 71. Stone et al. teaches, the NFC controller (processor signaling controller 516, fig.5) to associate the antenna with modes of the apparatus (refer fig.6A-D that selects charging coils based on DTBC 620 orientation).

	Regarding claim 74, Stone et al. in view of Maugars teaches the apparatus of claim 73. Stone et al. teaches, the NFC controller to associate one or more coils of the antenna with one or more of the modes (selecting one of the first and the second receive coil, based on the first characteristic and the second characteristic, para [0008, fig.6-10]), wherein the antenna comprises more than one coil (refer fig.6-10 that discloses more than one receiving coil).

	Regarding claim 75, Stone et al. in view of Maugars teaches the apparatus of claim 74. Stone et al. teaches, the NFC controller couple with the antenna via a switch to switch between coils of the more than one coil (Receive circuitry 510 may further include switching circuitry 512 for connecting receive coil 518 to the power conversion circuitry 506 or alternatively for disconnecting the power conversion circuitry 506, para [0046], refer fig.7-10 that discloses switching of receiving coils).

	Regarding claim 76, Stone et al. in view of Maugars teaches the apparatus of claim 71. Stone et al. teaches, the NFC controller to receive a command signal from the host controller to use the antenna (The medium further includes code that, when executed, causes the apparatus to select one of the first and the second receive coil, para [0010]) for wireless charging or near field communications (a communication device, such as a near-field communication (NFC) or radio-frequency identification device (RFID may be configured to receive power from a wireless power transfer field and communicate by interacting with the wireless power transfer field and/or utilize the received power to communicate with a transmitter 204 or other devices, para [0033]).

	Regarding claim 77, Stone et al. in view of Maugars teaches the apparatus of claim 71. Stone et al. teaches, the NFC controller to comprise an inductive charging interface (refer fig.5-6D that shows receiving circuitry with charging interface).

	Regarding claim 78, Stone et al. in view of Maugars teaches the apparatus of claim 77. Stone et al. teaches, the NFC controller comprising an NFC processor (processor signaling controller 516, fig.5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859